           Case 2:19-cv-02454-DB Document 1 Filed 10/30/19 Page 1 of 5




                                                                                 •




               COMPLAIM BV APRISONER UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. §19S3
           Name: _ Smn^l                                     AntH6 AiY                       y
                              (Las:)
                                                                                             (Xliddle Initial)
           Prisoner Number:


      D
           Institutional Address:            tfih iDe'^eri-
      6

      7

      S                                      UNITED STATES DISTRICT COURT
      9
                f                        NORTHERN DISTRICT OF CALIFORNIA
 10            ftrnhon-y SmiVV,
 11
          (En'ieryourfull name.)

                                       VS.
                                                                    CjV 19 7163
                                                                           Case No.
 12
                                                                           (Provided by the clerk upon filing)
           pAfc^le.
 13
          a(^yh</>i^fvpv^n-)ri ^ ftgcprc^s 0^iV.p                          COMPLAIM UNDER T
                                                                           CIVIL RIGHTS ACT,
 14
                                                                           42 U.S.C. § 19S3
           0^ N-Lt^K                "S-M-p Pfisoh
 15

 16
          'EfUer thefiirnameis) ofthe dafendantis) in this action
                                                                                                       (fk)
•17       I. Exhaustion of Administrntive RcrncdiBs.
 IS       to^: 'You must exhaust available administrative remedies before your claim can go
                    forward. The court will dismiss any unexhausted claims.
 19

20        A.        Place ofpresent confinement          ~f,0K
21        B.        Is there agrievance procedure in this institution?       YES ^         NO •
22        C.        If so, did you present the facts in your complaint for review through the grievance
23                  procedure?         YES            NO •
24        D.        If your answer is YES, hst the appeal number and the date and result of the appeal at each
25                  level of review. Ifyou did not pursue any available level ofappeal, explain_yvhy.
26                        1. Informal appeal:
27
Case 2:19-cv-02454-DB Document 1 Filed 10/30/19 Page 2 of 5
Case 2:19-cv-02454-DB Document 1 Filed 10/30/19 Page 3 of 5
Case 2:19-cv-02454-DB Document 1 Filed 10/30/19 Page 4 of 5
Case 2:19-cv-02454-DB Document 1 Filed 10/30/19 Page 5 of 5
